DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-4, 6, 8, 10, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsey et al. (previously cited) in view of Westermann et al. (previously cited) and Leppert et al.(previously cited) as evidenced by the Extracellular Matrix reference (previously cited).
Kinsey et al. teach injecting a biomaterial into the cardiac tissue of a patient with myocardial infarction as well as heart failure (see abstract and paragraphs 119-120).  The biomaterial is taught as decellularized, digested heart tissue, where digestive enzymes, such as hyaluronidase, pepsin, and collagenase, have been included, alone or in combination, and may be present in active form at the end of the digestion period (see paragraphs 82 and 84; instant claims 1-2 and 4 ). Collagenase degrades collagen and hyaluronidase degrades hyaluronic acid, as their names imply. As a structural component of cardiac tissue that is responsible for some of its mechanical properties, the extracellular matrix has a stiffness (see Extracellular matrix reference page 1 second paragraph; instant claim 6). The injections are taught to occur in the same or multiple sites that can span in number from 1 to 15 in the tissue, where discrete intervening values are also named, and to be dispensed in an overall volume of 1-10 ml (see paragraph 114; instant claims 10, 13, and 15). Further, Kinsey et al. provide an example of injecting the material into the septum and free wall of the left ventricle (see example 7; instant claims 3 and 16-18). While subjects with heart failure are detailed by Kinsey et al. as a target of the therapy, active enzyme may be delivered with their biomaterial, where collagenase is envisioned, and injection of the biomaterial into the left ventricle is desired, a specific recitation of HFpEF is not detailed.

Leppert et al. teach the injection of collagenase into tissue and the resulting reduction in stiffness that occurs which increases with increasing incubation time and enzyme concentration (see paragraph 35 and example 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an envisioned biomaterial of Kinsey et al. where collagenase, pepsin, hyaluronidase, or a mixture, thereof are included in the cardiac digest. It additionally would have been obvious to inject this material into the heart in the number of sites and at the volume envisioned in order to treat myocardial infarction or heart failure because this pathology is explicitly taught for treatment with the composition of Kinsey et al. and they describe injection volumes and sites they have contemplated. More broadly it also would have been obvious to inject these compositions into the free wall and septum of the left ventricle because Kinsey et al. exemplify these injection locations (see instant claims 1, 9, and 16-18). The volumes and injection site number of Kinsey et al. meets, overlaps, or embraces that instantly claimed, thereby rendering the claimed ranges obvious (see instant claims 13 and 15-18). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). In addition, it would have been obvious to practice the modified method of Kinsey et al. where the heart failure being treated is HFpEF (see .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey et al. in view of Westermann et al. and Leppert et al. as evidenced by the Extracellular Matrix reference as applied to claims 1, 3-4, 6, 8, 10, 13, and 15-18 above, and further in view of Venugopal et al. (previously cited).
Kinsey et al. in view of Westermann et al. and Leppert et al. as evidenced by the Extracellular Matrix reference render obvious the limitation of instant claim 2. While Kinsey et al. provide examples where a series of injections of their biomaterial are made in the septum and free wall of the left ventricle, these application sites are not explicitly linked to heart failure treatment (see example 7).
Venugopal et al. detail that myocardial infarction is a leading cause of heart failure (see abstract). As a consequence of myocardial infarction, the function of the left ventricle is impaired via damage that is remodeled by the body (see abstract). This remodeling that is initially to compensate for lost cells compromises the desired mechanical abilities of the ventricular muscle and can lead to an inability to pump sufficient blood which is heart failure (see page 1 second column first partial paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the heart failure treating injections of Kinsey et al. as evidenced by the Extracellular Matrix reference into the tissue of the left ventricle since this is the site of damage in heart failure and is taught by Venugopal et al. Therefore claim 3 is obvious over Kinsey et al. in view of Westermann et al., Leppert et al., and Venugopal et al. as evidenced by the Extracellular Matrix reference.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey et al. in view of Westermann et al. and Leppert et al. as evidenced by the Extracellular Matrix reference as applied to claims 1, 3-4, 6, 8, 10, 13, and 15-18 above, and further in view of Ifkovits et al. 
Kinsey et al. in view of Westermann et al. and Leppert et al. as evidenced by the Extracellular Matrix reference render obvious the limitations of instant claim 13. The modified reference does not explicitly detail the layer of the cardiac tissue into which the injection is made.
Ifkovits et al. teach the administration of a hydrogel polymer material into the left ventricle wall in order to reduce remodeling that occurs after a myocardial infarction (see page 11507 first column last paragraph-second column first partial paragraph and page 11511 second column sixth paragraph – page 11512 first column first partial paragraph). They demonstrate that the injection of the hydrogel material into cardiac 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inject the material of Kinsey et al. in view of Westermann et al. and Leppert et al. as evidenced by the Extracellular Matrix reference into the midwall of the heart because this particular layer/location was shown by Ifkovits et al. to permit an injected biomaterial to impact the mechanical properties and function of a malfunctioning heart. The midwall is between the endocardium and epicardium of the heart. Therefore claim 14 is obvious over Kinsey et al. in view of Westermann et al., Leppert et al., and Ifkovits et al. as evidenced by the Extracellular Matrix reference.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsey et al. in view of Westermann et al., Leppert et al., and Ifkovits et al. as evidenced by the Extracellular Matrix reference as applied to claim 14 above, and further in view of Ota et al. (previously cited) and Ota B (Innovations 2006 1(5):227-231 – previously cited).
Kinsey et al. in view of Westermann et al., Leppert et al., and Ifkovits et al. as evidenced by the Extracellular Matrix reference render obvious the limitations of the injection of collagenase into the midwall of the free wall of the left ventricle. The pre- and post-injection end diastolic volume (EDV) is measured for an injection and the EDV 
Ota et al. teach minimally invasive injection through the epicardium into the heart (see abstract). Here a remote needle injection is performed via a semi-autonomous device that moves through the pericardial space to the desired position for injection (see page S116 first column first full paragraph and figure 2). The pericardium is accessed via a subxyphoid route which is described by Ota B as a percutaneous procedure (see page S115 second column last partial paragraph and Ota B abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Kinsey et al. in view of Westermann et al., Leppert et al., and Ifkovits et al. as evidenced by the Extracellular Matrix reference where their collagenase containing biomaterial is injected into the midwall of the heart via the epicardial route because it is one of the two ways to access this region given its location between the endocardium and the epicardium. In addition, Ota et al. provide a minimally invasive route to inject materials via this route which would be desirable because it does not require open surgery. Thus injection into the midwall via the method of Ota et al. would have been obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome and as the simple substitution of one known element for another in order to yield a predictable outcome (e.g. specific midwall injection technique for a generic injection technique). Therefore claims 19 and 20 are obvious over Kinsey et al. in view of Westermann et al., .

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered. The applicant indicated that the previous ground of rejection noted a lack of connection between the disease to be treated and the subjects on whom the method is practiced in claims 1, 2-4, and 6-20. While true, the rejections were framed in consideration of this disconnect and in consideration of the apparent intent of the applicant to treat subjects with HFpEF. Thus the applicant’s amendment explicitly stating that the subjects have HFpEF overcomes the rejections that are not directed to this specific patient population, but does not impact the rejections that treat patients with HFpEF.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615